
	
		II
		112th CONGRESS
		1st Session
		S. 1796
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2011
			Mr. Pryor (for himself
			 and Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To make permanent the Internal Revenue Service Free File
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Free File Program Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)The Internal
			 Revenue Service (IRS) Free File program as established by the IRS pursuant to
			 public rulemaking and set forth in the Federal Register, Vol. 67, No. 213,
			 Monday, November 4, 2002, pages 67247–67251, and in implementing agreements and
			 governing rules and requirements between the IRS and the tax software and
			 electronic industry between 2002 and 2011, has been successful and significant
			 in the efforts of the Federal Government to increase the electronic filing of
			 individual income tax returns of low and moderate income taxpayers.
			(2)By the end of the
			 current tax return filing season more than 30,000,000 Federal individual income
			 tax returns will have been prepared and filed electronically for free over the
			 life of the IRS Free File program.
			(3)The IRS Free File
			 program offers Federal individual income tax return preparation and electronic
			 filing services to more than 70 percent of taxpayers, approximately 100,000,000
			 taxpayers at the end of the current tax filing period, with tax software and
			 electronic filing provided at no cost to the taxpayers who use the service or
			 to the Federal Government from tax software and electronic filing companies
			 participating in the program.
			(4)By the end of the
			 current tax return filing season, it is estimated that the IRS Free File
			 program will have saved taxpayers approximately $1,000,000,000 and will have
			 saved the Federal Government hundreds of millions of dollars.
			3.Internal Revenue
			 Service Free File Program
			(a)The Secretary of
			 the Treasury, or the Secretary's delegate, is authorized and directed to
			 continue to operate the Internal Revenue Service (IRS) Free File program as
			 established by the IRS in the public rulemaking of November 4, 2002, and
			 subsequent agreements and governing rules.
			(b)The IRS Free File
			 program shall continue to provide free online individual income tax preparation
			 and electronic filing services to the 70 percent of taxpayers with the lowest
			 income, determined using prior year taxpayer adjusted gross income. The number
			 of taxpayers receiving such services each year shall be adjusted for each
			 filing season based on taxpayer population and income changes, but the
			 percentage specified in the preceding sentence shall not change.
			(c)The Internal
			 Revenue Service shall continue to work cooperatively with the private sector
			 through the Free File Alliance to provide free individual income tax
			 preparation and electronic filing services and shall not compete with the
			 private sector in providing these services to taxpayers, nor shall such Service
			 acquire, develop, or deploy enabling systems to duplicate or replace private
			 tax preparation services.
			(d)The Secretary of
			 the Treasury, or the Secretary's delegate, shall not establish, develop,
			 sponsor, acquire, or make available individual income tax preparation software
			 or electronic filing services except through the IRS Free File program and the
			 Internal Revenue Service’s Taxpayer Assistance Centers, Tax Counseling for the
			 Elderly, and volunteer income tax assistance (VITA) programs.
			
